Citation Nr: 0841801	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  99-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for service-connected  residuals of left knee 
arthroscopy for internal derangement.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected  left knee degenerative 
changes.

3.  Entitlement to a disability rating greater than 10 
percent for service-connected  residuals of a total right 
knee medial meniscectomy.

4.  Entitlement to a disability rating greater than 10 
percent for service-connected  right knee degenerative 
changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1977 to January 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which established entitlement to 
service connection for residuals of a total right medial 
meniscectomy with mild degenerative changes and also to a 
right thumb injury (noncompensable) and for a left knee 
injury with degenerative changes (noncompensable) secondary 
to a right knee injury effective from March 5, 1998.  The 
effective date was adjusted retroactive to June 24, 1997 
pursuant to a March 1999 rating.

After the appeal was perfected and pursuant to a July 1999 
rating decision, a separate 10 percent evaluation for 
degenerative joint disease of the right knee was assigned and 
also a 10 percent evaluation for the veteran's left knee 
degenerative changes was assigned.  A separate 10 percent 
evaluation was assigned for residuals of an arthroscopy and 
for internal derangement of the left knee pursuant to a 
November 1999 evaluation.  The effective date for the 
assignment of all the respective ratings is June 24, 1997. 

This matter was previously before the Board in April 2001, at 
which time the veteran's claim was adjudicated.  He, in 
pertinent part, appealed the April 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the Court, in pertinent part, vacated the April 
2001 decision of the Board, and remanded the matter for 
readjudication.  

VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In April 
2004, the Federal Circuit vacated the Court's June 2003 
decision and remanded the matter back to the Court for 
further proceedings.  In June 2004, the Court once again, in 
pertinent part, vacated the April 2001 decision of the Board, 
and remanded the matter for readjudication.  The case is now 
before the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the June 2004 Order of the Court, and upon 
preliminary review of the record with respect to the 
veteran's claims for an increased disability rating, further 
development is required prior to final appellate review.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).

Review of the veteran's claims file reveals that he has not 
been provided with the required notice as to the type of 
evidence required to substantiate his claims for an increased 
disability rating and VA's respective duties, i.e., that VA 
would attempt to get any additional records that he may 
identify as being helpful to his claim.  On remand, the 
veteran should be provided proper notice under 38 U.S.C.A. 
5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the veteran should be provided with a statement 
regarding VA's duties to notify and assist that complies with 
directives of the Court in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).

Finally, as this matter is being remanded for the reasons set 
forth above, and as it has been approximately eight years 
since the veteran's last VA examination, the Board is of the 
opinion that a thorough and contemporaneous VA examination is 
warranted so that the nature and current severity of his 
service-connected residuals of left knee arthroscopy for 
internal derangement; left knee degenerative changes; 
residuals of a total right knee medial meniscectomy; and 
right knee degenerative changes can be ascertained.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with appropriate 
notice pursuant to the VCAA and under 38 
U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to 
information or evidence needed to 
establish an increased disability rating 
for his respective claims, to include 
notice as to the type of evidence required 
to substantiate his claims, and VA's 
respective duties, i.e., that VA would 
attempt to get any additional records that 
he may identify as being helpful to his 
claims.

The notice letter should also include the 
requirements as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  

2.  The RO/AMC will schedule the veteran 
for a VA orthopedic examination to assess 
the current nature and severity of his 
service-connected bilateral knee 
disabilities.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with conducting the 
examination.

The VA examiner should conduct all 
necessary testing, including range of 
motion studies (measured in degrees, with 
normal range of motion specified), and 
should review the results of any prior 
testing in conjunction with conducting the 
examination of the veteran.  The examiner 
must determine whether there are objective 
clinical indications of pain or painful 
motion; weakened movement; premature or 
excess fatigability; or incoordination; 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms "flare-up" or when the 
left knee is used repeatedly over a period 
of time.  This determination should also 
be portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

The examiner should also specify whether 
the veteran has any instability in the 
knee and, if so, the severity thereof 
(e.g., slight, moderate or severe), and 
whether there are episodes of locking.  If 
an opinion cannot be rendered in response 
to these questions, the reason therefore 
should be explained.

A complete rational for all opinions 
should be provided by the examiner. 

3.  The RO/AMC shall then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




